Citation Nr: 1118402	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the Veteran's service-connected hypertension.

2.  Entitlement to an initial disability rating in excess of 60 percent for the Veteran's service-connected coronary artery disease.

3.  Entitlement to an increased evaluation for hypothyroidism, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating for the Veteran's hypothyroidism and denied service connection for the Veteran's hypertension and coronary artery disease. 

The Veteran requested a Travel Board hearing before the Board.  The requested hearing was conducted in January 2010 in St. Petersburg, Florida, by the undersigned Veterans Law Judge (VLJ).

In April 2010 the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

A subsequent March 2011 rating decision from the AMC granted service connection for the Veteran's hypertension and assigned an initial 0 percent rating for the disability, retroactively effective from October 11, 2006, the date of receipt of the Veteran's claim for service connection.  The March 2011 rating decision also granted service connection for the Veteran's coronary artery disease and assigned an initial 60 percent rating for the disability, retroactively effective from October 11, 2006.  This resolved the Veteran's appeal.  However, in April 2011, the Veteran's representative filed a Notice of Disagreement (NOD) with the initial ratings assigned for the hypertension and the coronary artery disease.  Thus, these claims are again within the Board's jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). See, too, 38 C.F.R. § 20.200 (2010).

In an April 2011 statement, the Veteran's representative indicated that the Veteran was entitled to a TDIU for her service-connected disabilities.  These allegations raise a claim for TDIU.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the Board has determined that the Veteran filed a timely NOD in April 2011 in response to the March 2011 rating decision that granted service connection for her hypertension and coronary artery disease.  Thus, the RO must now respond to the Veteran's April 2011 NOD with a Statement of the Case (SOC) addressing the issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, the Veteran has not been provided proper duty-to-assist notice for her TDIU claim.  The Veteran must be provided with this notice. 

Third, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Tampa, Florida, are dated from January 2011.  All pertinent records since this date should be obtained and added to the claims file. 

Fourth, the Veteran's last VA examination to assess the current severity of her service-connected hypothyroidism was in April 2007.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over four years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected hypothyroidism.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, a remand is required in order to afford the Veteran a VA examination to determine whether her service-connected disabilities currently preclude her from performing substantially gainful employment.  A VA examination in this regard has not yet been afforded to the Veteran.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a SOC addressing the Veteran's claims of: (1) entitlement to an initial compensable disability rating for the Veteran's service-connected hypertension, and (2) entitlement to an initial disability rating in excess of 60 percent for the Veteran's service-connected coronary artery disease.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of these claims expires.  If the Veteran perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claims to the Board for the purpose of appellate disposition, if the claims remain denied.

2.  Send the Veteran a duty-to-assist notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise her of the elements of a disability rating and an effective date.

3.  Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since January 2011 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of her service-connected hypothyroidism.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7903.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.
  
The VA examiner should also provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of hypothyroidism, coronary artery disease, and hypertension.  The opinion should address whether her service-connected disabilities alone are so disabling as to render her unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. § 3.655 (2010).

5.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to an increased evaluation for hypothyroidism, currently rated 10 percent disabling, and (2) entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



